Citation Nr: 1713549	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-24 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for tinnitus, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to June 1982.  This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Service connection for bilateral flat feet, tinnitus, hearing loss, and residuals of a traumatic brain injury (TBI) to include headaches was denied therein.  The Veteran appealed each of these determinations.  In September 2012, he testified at a hearing before the undersigned held at this RO.  

In May 2014, the Board denied service connection for bilateral hearing loss and granted service connection for residuals of a TBI, to include headaches and remanded the claims for service connection for bilateral flat feet and for tinnitus, recharacterized to include as secondary to a service-connected disability, for additional development.  Review of the Veteran's claims file shows that adjudication now can proceed with respect to these issues.  Some relevant evidence was submitted by the Veteran and associated with the file following the January 2015 supplemental statement of the case (SSOC) last adjudicating this matter.  Initial review of it is undertaken by the Board herein.  However, the Veteran's representative waived the right to have the RO do so in January 2015.  38 C.F.R. § 20.1304(c).  

FINDINGS OF FACT

1.  The Veteran's bilateral flat feet disability preexisted his service and was not aggravated by his service. 

2.  The Veteran has tinnitus as a current disability, but it did not manifest within the first year following his separation from service and is not related to his service or to any relevant service-connected disability.  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral flat feet have not been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304, 3.306, 3.309, 4.9, 4.57 (2016).

2.  The criteria for entitlement to service connection for tinnitus, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 101, 1101, 1111, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 4.87 Diagnostic Code 6260 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It must precede initial adjudication or at least be before subsequent adjudication.  Pelegrini, 18 Vet. App. at 112.

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A March 2010 letter set forth the criteria for establishing service connection on a direct basis, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  It also set forth how an initial rating and an effective date are assigned if service connection is granted.  This was prior to initial adjudication via the September 2010 rating decision.  Following it, a December 2010 letter reiterated how an initial rating and an effective date are assigned if service connection is granted.  A July 2014 letter sent pursuant to the Board's May 2014 remand lastly reiterated all of the aforementioned.  It also set forth the criteria for establishing service connection on a secondary basis as well as the evidence required in this regard.  Subsequent adjudication occurred via the January 2015 SSOC.  Mayfield, 444 F.3d at 1328; Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Relevant service treatment records, service personnel records, and post-service VA treatment records have been obtained by VA, some in compliance with the Board's May 2014 remand.  No relevant post-service private treatment records are available because none were submitted or identified, notwithstanding the July 2014 letter sent pursuant to the remand in this regard, by the Veteran or his representative so VA could attempt to obtain them.  In July 2010 and July 2014, the Veteran underwent VA medical examinations for his bilateral flat feet.  He underwent the same for his tinnitus in August 2010 and in July 2014, with an addendum in September 2014.  Each included review of the claims file, an interview and assessment of him, the provision of a diagnosis, and the rendering of an opinion addressing nexus.  Although the July and August 2010 opinions were deemed inadequate in the Board's remand, the July and September 2014 opinions are adequate.  Neither the Veteran nor his representative has alleged to the contrary.

As such, this determination is fully informed based on the examinations and opinions provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board, in conclusion, finds that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  The Board also finds that there has been at least substantial compliance with its May 2014 remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issue on appeal finally must be explained, and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned identified the remaining issues of this matter as being on appeal at the start of the September 2012 hearing.  The Veteran then was questioned by his representative and the undersigned about his flat feet and tinnitus as they relate to his service.  (Secondary service connection for tinnitus subsequently was raised in the Board's May 2014 remand.)  Service connection was not explained by the undersigned, but that the aforementioned relationship is of primary import reasonably could be inferred from the questions posed.  Submission of outstanding evidence also was not suggested by the undersigned because none was identified.  However, it is reiterated that development to obtain such dated during the Veteran's service and post-service was undertaken in the Board's subsequent remand.

II.  Service Connection

Service connection means that the facts, shown by the evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred during service.  38 C.F.R. § 3.303(d).  

For chronic diseases, service connection may be established if there was manifestation during and after service absent an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology, not treatment, after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when a veteran served for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Aggravation means a permanent worsening beyond natural progression.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The baseline level of the nonservice-connected disability pre-aggravation thus must be compared to the current level post-aggravation.  38 C.F.R. § 3.310(b).  Service-connected compensation may be paid only for the amount attributable to aggravation.  Id.; Allen, 7 Vet. App. at 439.

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

A.  Bilateral Flat Feet

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran currently has bilateral feet disabilities to include flat feet.  He filed the instant claim in March 2010.  VA treatment records dated thereafter diagnose pain in a joint involving the ankle or foot.  Pain is not a disability without an underlying cause.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Here, however, the aforementioned VA treatment records attribute the Veteran's pain to bilateral plantar fasciitis, pes planus, insertional tibialis posterior tenosynovitis, and posterior tibial tendon dysfunction as well as right tarsal tunnel syndrome.  Flat feet was diagnosed at the July 2010 VA medical examination.  Finally, the July 2014 VA medical examination included diagnoses of pes planus and plantar fasciitis.  Pes planus is another term for flat feet.  Dorland's Illustrated Medical Dictionary 1441 (31st ed. 2007).

Flat feet is not a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. §§ 3.309(a).  Service connection for it therefore cannot be presumed.  It instead must be established.  Except for any defects noted, a veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are identified upon medical examination.  38 C.F.R. § 3.304(b).  Service treatment records document that the Veteran denied foot trouble but reported intermittent cramps in his legs at his February 1979 entrance examination.  More importantly, however, pes planus was found upon assessment.  A score of 2 was assigned to the Veteran's lower extremities, signifying less than the highest level of fitness needed for a score of 1, on the PULHES profile.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  He further was assigned to physical category B.  The presumption of soundness, in sum, is not for application with respect to flat feet.  

Accordingly, whether or not this presumption has been rebutted need not be addressed.  The applicable inquiry is whether or not the Veteran aggravated his preexisting flat feet during service, as opposed to incurring a relevant injury or disease during service.  A preexisting injury or disease is presumed to have been aggravated during service when there is an increase in disability then.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  There must be worsening of the disability itself that is measurable and lasting, in other words, as opposed to temporary or intermittent flare-ups of its symptoms only.  Routen v. Brown, 10 Vet. App. 183 (1997); Beverly v. Brown, 9 Vet. App. 402 (1996); Verdon v. Brown, 8 Vet. App. 529 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Manifestations of the disability prior to, during, and subsequent to service, is for consideration in this regard.  38 C.F.R. § 3.306(b).

The Veteran has reported that he never had foot pain prior to a 9 mile march during the basic training component at the outset of his service.  He further has reported having foot pain, particularly with activities such as prolonged standing, ever since this march for which he would take pain medication and use ice but did not often seek treatment.  He is a lay person because there is no indication he has a medical background.  A lay person is competent to recount personal experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's aforementioned reports accordingly are competent.  A number of factors exist to assess the credibility of competent lay reports.  Here, however, they need not be addressed.  The credibility of the Veteran's reports indeed is unquestioned.  They are plausible.  The other evidence further is consistent to some degree with them.   In addition to the aforementioned from the Veteran's February 1979 entrance examination, service treatment records specifically document the following.  

Also at this entrance examination, it appears that a description of the Veteran's preexisting pes planus was provided.  Words indeed follow the pes planus finding.  Yet these words are illegible.  Whether they were an assessment of the severity of this disability or some other assessment accordingly is unknown.  In May 1979, two months into his service, the Veteran complained of a painful right ankle for the preceding two weeks.  He stated that he had just come off a 9 mile road march.  Fallen arches, coupled with a swollen and tender anterior aspect of the right ankle, were found upon assessment.  Flat feet Achilles tendonitis was diagnosed.  Warm soaks were recommended, and the Veteran was referred to the podiatry unit.  This unit diagnosed stress from overuse.  Illegible treatment was recommended.  A three day profile consisting of no running or jumping due to overuse syndrome bilaterally also was implemented.  At no other point does the Veteran complain of or receive treatment for his feet.  No separation examination exists.

The Board noted in its May 2014 remand that the Veteran's available service treatment records appeared incomplete.  It is reiterated, however, that more subsequently were procured.  Indeed, the latest record as of the remand was dated in May 1981.  The latest now is dated in May 1982, one month prior to the Veteran's separation from service.  He testified at the September 2012 hearing that, even though his feet hurt and he wore "low quarters," he sought treatment for them only once or twice during service.  This corresponds with the aforementioned May 1979 service treatment record.  Finally, there still is no separation examination.  Yet it may be that the Veteran never underwent one.  He indeed denied having had one at the time he submitted the instant claim.  All indications, in sum, are that his service treatment records are now complete.  To the extent they remain incomplete, such that some were lost in the government's possession, the criteria for establishing the benefit sought are not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996).

In other words, the rules for establishing service connection as set forth above do not change.  The Veteran reported mild steady pain in his arches at the July 2010 VA medical examination.  Pain/tenderness in the medial band of the plantar fascia bilaterally was found upon assessment.  His Achilles alignment was normal with nonweightbearing and weightbearing, but there was a moderate amount of pronation and between 0 and 5 degrees of heel valgus correctible upon manipulation in each foot.  The arches were present with nonweightbearing but were not present with weightbearing.  The Veteran's bilateral flat feet was deemed moderate to severe on the left and moderate on the right.  It was opined that this disability is congenital, with only temporary aggravation as a result of the 1979 march during service.  The explanation provided was that he only sought treatment once then and has not sought any post-service treatment.  Normal progression of his personal biomechanics finally was identified as the source of his current symptoms.

VA treatment records dated beginning in 2011 next reflect the following in confirming the Veteran's aforementioned reports.  He repeatedly has complained of pain in his bilateral plantar arches, particularly with weightbearing, that has worsened over time.  In March 2013, for example, his pain was as high as a 7 out of 10.  A collapsing pes planovalgus foot type was found upon assessment.  Decreased functional mobility and activity tolerance due to deconditioning additionally was noted.  It is reiterated that, in addition to bilateral flat feet or pes planus, a host of coexisting foot disabilities have been diagnosed.  Consistency in performing physical therapy exercises and wearing special shoes/orthotics were recommended to address them all.  

Finally, the July 2014 VA medical examination includes the Veteran's report of constant bilateral arch pain that gets worse with prolonged standing, walking, climbing stairs, and carrying heavy items.  Upon assessment, his pain was accentuated with manipulation, and he had bilateral characteristic calluses, extreme tenderness of the plantar surfaces, decreased longitudinal height of the arches on weightbearing, and marked pronation.  The left further had inward bowing of the Achilles tendon.  It was opined that his bilateral foot disability, which it is reiterated was diagnosed as pes planus and plantar fasciitis, was not aggravated beyond natural progression during service.  The explanation provided was that he sought treatment for his feet only once then and likely would have sought additional treatment then had he experienced additional foot problems, since his duties as a cook required prolonged standing on hard surfaces like concrete.  His current problems were attributed to aggravation after service due to his occupation as a postal carrier and truck driver, complications of coexisting plantar fasciitis, and osteoarthritis in the right great toe shown on X-rays.

An increase in disability during service with respect to the Veteran's preexisting bilateral flat feet cannot be found based on the foregoing manifestations of it prior to, during, and subsequent to service.  The Veteran was asymptomatic upon his entrance into service, and he started experiencing symptoms during service.  Yet this does not convey aggravation then.  Green v. Derwinski, 1 Vet. App. 320 (1991).  It rather conveys only that he experienced flare-ups of his symptoms then.  No determination was made in the service treatment records that the Veteran's pes planus got worse, as for example going from mild to moderate or from moderate to severe.  No measurable or lasting worsening of the disability itself otherwise is identifiable.  The diagnosis of pes planus made at the Veteran's February 1979 entrance examination conveys that his arches were fallen to some unidentified (perhaps due to illegible writing) extent and in unidentified conditions.  

The only time he sought treatment a few months later in May 1979, the Veteran's arches remained fallen to some unidentified extent and in unidentified conditions.  The next evidence, other than his reports which by their inherent nature concern progression of his bilateral flat feet symptoms only as opposed to the disability itself, is the July 2010 VA medical examination dated 28 years after his separation from service.  The severity of his disability was identified as moderate to severe on the left and as moderate on the right based on findings to include nonexistent arches with weightbearing.  It is possible that going from fallen arches during service to nonexistent arches with weightbearing 28 years after separation from service is an increase in disability.  Without more identification of specifics, however, such a determination cannot be made.  Even if it could be made, it is not sufficient.  An increase during service is required, but here any such increase could have occurred at any time through July 2010.

Although expressed differently, the opinions from the July 2010 and July 2014 VA medical examinations additionally are in agreement that the Veteran's bilateral flat feet disability did not undergo any increase during his service.  A number of factors exist to assess medical opinions.  They need not be addressed at length.  Indeed, both opinions were rendered by qualified medical professionals, based upon consideration of the evidence, expressed with certainty, and supported by a rationale or explanation.  While the July 2010 opinion was deemed inadequate in the Board's May 2014 remand, this was due to failure to use the correct legal standard.  The Board now notes that there is no requirement that a medical professional express an opinion using specific terminology.  Rather, it is for adjudicators to include the Board to apply the correct legal standard and explain the amount of probative value an opinion is assigned.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992). 

The July 2010 opinion therefore still carries some probative value notwithstanding that supplementation via the July 2014 opinion was required by the Board.  It indeed accurately discussed that the Veteran had relevant treatment only once during service, with none (as of that time) after service.  Information was too scant, in other words, to conclude there was anything more than a temporary aggravation of his symptoms during service.  The opinion lastly characterized that the Veteran's bilateral flat feet as congenital.  While acquired bilateral flat feet can be service-connected, congenital bilateral flat feet often cannot be service-connected.  38 C.F.R. § 4.57.  This occurs when it is a congenital defect as opposed to a congenital disease.  Such defects are static, though there may be a superimposed condition that is not, but such diseases can improve or deteriorate.  38 C.F.R. §§ 3.303(c), 4.9; O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014); Quirin v. Shinseki, 22 Vet. App. 390 (2009); VAOPGCPREC 82-90 (July 18, 1990).

As such, there can be no increase in disability during service or at any other point with respect to a congenital defect but there can be for a congenital disease.  The July 2010 opinion did not indicate whether the Veteran's bilateral flat feet is a congenital defect or a congenital disease.  Yet, it is reiterated that a finding of some increase in this disability is possible.  If confirmed, the disability would qualify as a congenital disease which may be service-connected as opposed to a congenital defect which may not be service-connected absent a superimposed condition.  Making a determination in this regard is unnecessary, however.  No explanation was provided for the classification of the Veteran's bilateral flat feet as congenital as opposed to acquired.  It thus is not afforded any probative value.  None of the other evidence mentions or even suggests that the Veteran's bilateral flat feet may be congenital, whether a defect or a disease.  This disability therefore shall be presumed to be service-connectable as either acquired or a congenital disease.  

The July 2014 opinion, like the July 2010 opinion, accurately discussed that the Veteran had relevant treatment only once during service and now has coexisting conditions along with his bilateral flat feet.  The conclusion that he would have sought additional treatment for his feet during service had they been symptomatic is problematic.  The Veteran's reports to the contrary indeed are competent, and their credibility has been presumed.  Further, the Veteran has reported that his occupation after service was entirely as a truck driver, to include for the postal service.  The opinion's characterization of him as a postal carrier therefore is inaccurate.  However, the aforementioned inaccuracies are not enough to declare the opinion inadequate.  The Veteran's reports, once again, concern only his symptoms and not the underlying disability itself.  His after service work as a truck driver was recognized.  Though its impact on his feet arguably would be less than if he had been a postal carrier, some impact still was noted.  

In sum, the July 2014 opinion that the Veteran's bilateral flat feet disability was not aggravated beyond natural progression during service carries substantial probative value notwithstanding the aforementioned inaccuracies.  Use of the phrase "beyond natural progression" presumably was used because the questions posed in the Board's May 2014 remand directive requesting the opinion did so as well.  This phrase comes from the law required to rebut the presumption of aggravation.  Once a veteran meets the burden of establishing that the presumption of aggravation is warranted, VA then bears the burden of rebutting it.  Laposky v. Brown, 4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. App. 228 (1991).  Rebuttal requires "clear and unmistakable evidence" (another phrase used in the remand that comes from the law) that the increase in a disability during service is due to natural progress.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation is not applicable here since the Veteran's bilateral flat feet did not increase during his service.  He has not satisfied his burden.  So, VA's burden to rebut has not arisen, in other words.  The July 2014 opinion, while using the correct legal standard, therefore did so prematurely.  Use of specific terminology tailored to whether there was an increase in disability during service as opposed to whether any such increase was attributable to natural progression would have been more beneficial to the Board.  Yet, it is reiterated that there is no requirement for the use of specific terminology.  Here, the gist of the July 2014 opinion is clear despite the aforementioned.  The Veteran argues contrary to this opinion, the July 2010 opinion, and the other evidence, that his bilateral flat feet did undergo an increase in disability during his service such that application of the presumption of aggravation is warranted.  

Simply put, the Veteran's is not competent to make such a determination.  Distinguishing between an increase in symptoms and an increase in the underlying disability causing them, particularly when there are coexisting conditions as well, requires medical expertise he does not possess.  Jones v. West, 12 Vet. App. 460 (1999).  He did submit an article from the Internet in support of his argument.  It discusses how the severity of pes planus impacts the decision to accept an individual for service.  That the Veteran's preexisting pes planus was not severe enough to keep him from serving is acknowledged.  Nothing in the article is pertinent to the central issue of whether this disability increased during his service.  In conclusion, the Board finds based on the preponderance of the evidence that it did not.  There thus is no benefit of the doubt to afford to the Veteran.  Service connection for bilateral flat feet is denied.  

B.  Tinnitus

To be current, a disability once again must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky, 26 Vet. App. at 289; McClain, 21 Vet. App. at 319.  The Veteran has tinnitus as a current disability.  He filed the instant claim in March 2010.  Both the August 2010 and the July 2014 VA medical examinations include a diagnosis of tinnitus.  No tests were used to confirm this diagnosis.  It rather was based solely on the Veteran's report.  That he is a lay person, since there is no indication he has a medical background, is reiterated from above.  A lay person is competent to diagnose a disability if competent to identify it.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Tinnitus is a disability which a lay person can competently identify.  Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, it is noise in the ears that usually is subjective.  Dorland's at 1956.

Tinnitus is a chronic disease because it qualifies as an organic disease of the nervous system.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Further, the duration of the Veteran's service was over three years.  None was during a period of war.  38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  Yet all was after December 31, 1946.  There nevertheless is no indication that the Veteran had tinnitus whether to a compensable or lesser degree between June 1982 when he separated from service and June 1983 one year later.  No medical diagnosis exists within this timeframe.  Indeed, there are no relevant treatment records or medical examinations dated then.  Manifestation to a compensable degree even absent a medical diagnosis is possible.  That a lay person is competent to diagnose tinnitus is reiterated.  Simply having tinnitus, with no other criteria, further merits compensation at the lowest rate of 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  

While possible, manifestation to a compensable degree even absent a medical diagnosis does not exist here.  The Veteran reported intermittent tinnitus since 1979 or 1980 at the August 2010 VA medical examination.  He similarly testified at the September 2012 hearing that his ear ringing has come and gone since service.  At the July 2014 VA medical examination, the Veteran reported periodic ear ringing since 1981 or 1982.  These reports cover his first post-service year.  A lay person is competent to recount personal experiences.  Layno, 6 Vet. App. at 465.  As such, the Veteran's reports are competent.  Interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor are factors for consideration regarding the credibility of competent lay reports.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

The Veteran's aforementioned reports unfortunately are not credible.  His demeanor at the hearing did not convey dishonesty.  Additionally, there is no indication of bias or of recent bad character, notwithstanding some remote bad character (which service personnel records reflect during service and potentially prior to service).  Having tinnitus beginning during service and persisting ever since, to include during the first post-service year, finally is plausible.  Yet, the Veteran is interested in the outcome of this matter.  He indeed may gain financially if a favorable determination were to be made.  That he may be malingering finally cannot be excluded given the comparison between his reports and the other evidence.  That his reports are not supported by contemporaneous medical evidence is not sufficient reason to discount them.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, that they are inconsistent with this evidence is a sufficient reason.

Service treatment records show that the Veteran denied ringing in his ears in a December 1981 workup for headaches following a TBI.  A March 2005 VA treatment record also includes his denial of tinnitus.  As it was during an assessment of the his ears, it is particularly noteworthy.  His mention of tinnitus or ringing in the ears indeed would be expected in this context.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The denials further were about the Veteran's contemporaneous state, whereas his recent reports of tinnitus to include during these times were about his state years in the past.  This makes the denials more probative.  Memory indeed may become faulty with the passage of time.  Seng v. Holder, 584 F.3d 13 (1st Cir. 2009).  Of last import is that the instant claim initially did not include tinnitus.  It was added as an issue by the RO following his report of it at the August 2010 VA medical examination, ordered for hearing loss.  

Service connection for the Veteran's current tinnitus disability, in sum, cannot be presumed.  It instead must be established.  Except for any defects noted, a veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are identified upon medical examination.  38 C.F.R. § 3.304(b).  Service treatment records document that the Veteran denied ear, nose, or throat trouble at his February 1979 entrance examination.  His ears more importantly was found to be normal upon assessment.  He therefore is presumed to have been sound with respect to his ears as it concerns tinnitus (some hearing loss was detected) when he entered service.  The applicable inquiry thus is whether or not he incurred a relevant ear injury or disease during service, as opposed to aggravating a relevant preexisting ear injury or disease during service.  

Incurrence of a relevant ear disease during service cannot be found, as service treatment records are silent with respect to any complaints of or treatment for tinnitus.  In contrast, incurrence of a relevant ear injury readily can be found.  The Veteran reports being exposed to loud noise during service.  He specifically testified at the September 2012 hearing that he was near various weapons as they were fired, to include grenades, while engaged in his duties as a field cook.  He reported the same at the August 2010 and July 2014 VA medical examinations.  These reports are competent for the same reason his reports discussed above are competent.  Layno, 6 Vet. App. at 465.  Unlike above, however, these reports also are credible.  Consideration must be given to the circumstances of service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(d).  The Veteran's DD-214 reveals that he was a food service specialist.  

While there is no indication other than the Veteran's reports that his cooking duties involved being in the field, there is no indication to the contrary either.  His reports are not inconsistent with the other evidence, unlike those above, in other words.  It further is plausible that a cook may be required to work in the field, to include near firing weapons at times, at least on occasion.  In sum, the Veteran suffered a relevant ear injury in the form of loud noise exposure during service.  He contends that this injury caused his current tinnitus disability.  In the alternative, he contends that this disability was caused by a service-connected disability.  Service connection has been granted for residuals of a TBI, headaches associated with TBI, and posttraumatic stress disorder (PTSD).  No argument has been advanced with respect to a nexus between the Veteran's tinnitus and his PTSD, but he specifically has argued that a nexus exists between his tinnitus and his TBI/headaches once this secondary service connection theory of entitlement was raised by the Board in the May 2014 remand.

Sometimes, reports from a lay person can confirm a disability's nexus to service or to a service-connected disability.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there exists a nexus here falls outside the province of a lay person.  It rather is a medical question for numerous reasons.  There are many possible causes of tinnitus.  Two, loud noise exposure during service and a TBI/headaches which are service-connected, have been identified by the Veteran.  Yet others exists including as always an unknown cause.  Over 34 years have passed since the Veteran separated from service, quite a long time.  The nervous system finally is complex.  So is the interplay among its various component parts.  Many of these parts are relevant here, such as the ear and portions of the brain relating to a TBI and headaches.  Only those with a medical background are competent where the determinative issue involves a medical question.  Jones, 12 Vet. App. at 460.  

The Veteran, as a lay person, accordingly is not competent as it concerns a nexus to service or to a service-connected disability for his current tinnitus disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the medical opinions and addendum that have been rendered are competent.  The August 2010 VA medical examination included the opinion that the Veteran's tinnitus is at least as likely as not associated with his bilateral hearing loss.  The July 2014 VA medical examination and September 2014 addendum included the opinion that the Veteran's tinnitus is less likely than not due to his service.  It was explained in both that he has denied tinnitus in the past.  The addendum also noted that loud noise exposure during service is unlikely given that he was a cook then.  Finally, the addendum contained the opinion that the Veteran's tinnitus is less likely than not related to his TBI residuals, to include being due to or aggravated by them.  It was explained that there was a long delay between the TBI and the onset of tinnitus.

In assessing a medical opinion, factors for consideration include the medical professional's qualifications and review of the evidence, the scope of the examination, the accuracy of any factual premises relied upon, the degree of certainty in the opinion, and the rationale offered to support it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  All of the aforementioned opinions were rendered by physicians, who have requisite qualifications in the form of rigorous medical education and training.  It is reiterated that each opinion was rendered following a review of the Veteran's claims file as well as an interview and assessment of him.  There is no indication that the scope of these activities was insufficient.  Each also, when the benefit of the doubt is taken into account, were expressed with the required degree of certainty.  

Only one inaccurate factual premise is discernable from the rationales supplied in support of the July and September 2014 opinions.  As discussed above, that the Veteran was a cook during service is accurate.  His exposure to loud noise then as a result of performing his duties in the field has been conceded.  The skepticism about this relevant ear injury during service expressed in the September 2014 addendum opinion therefore is problematic.  Yet, it is not enough to declare the addendum inadequate.  Indeed, the other basis for it is accurate.  The Veteran did deny tinnitus in March 2005.  It lastly follows therefrom, as well as his December 1981 denial and the determination above that his reports of persistent tinnitus since service are not credible, that there indeed was a long delay between its onset and his TBI to include residuals thereof.  The exact length of the delay is unknown.  However, this is of no consequence.  

Indeed, the delay spans at least past March 2005.  This equates to at least over 22 years following the Veteran's separation from service in June 1982.  Such a prolonged period weighs against service connection.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The July and September 2014 opinions, in sum, carry considerable probative value since none of the factors for consideration in that regard is significant.  They are in agreement that the Veteran's tinnitus is not a result of his service, whether his loud noise exposure then or otherwise.  The latter stands alone that his tinnitus neither is a result or nor has been aggravated by his service-connected TBI or associated headaches.  To counter it, the Veteran submitted a medical article from the Internet.  It discusses how tinnitus is associated with various types of headache disorders and indicates that multiple hypotheses have been advanced for this co-occurrence.  

A medical article "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality."  Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998); Mattern v. West, 12 Vet. App. 222 (1999).  This situation does not exists here.  The article submitted does not address the Veteran's specifics.  It also was not used in support of a medical opinion.  As such, its probative value is quite limited.  The August 2010 opinion that the Veteran's tinnitus is associated with bilateral hearing loss finally has no such value.  The accuracy of the factual premises relied upon cannot be assessed.  Indeed, they are unknown as no supporting rationale whatsoever was supplied.  Even if one with accurate factual premises had been supplied, the Veteran is not service-connected for bilateral hearing loss.  Service connection therefore cannot be secondary to it.

In conclusion, the Board finds that service connection for the Veteran's current tinnitus disability cannot be presumed.  The Board also finds that it has not been established on a direct or secondary basis.  The preponderance of the evidence indeed is against the claim.  Evidence against service connection, as discussed herein, is quite probative.  This discussion also reveals that the evidence for service connection is significantly less probative to not probative at all.  As the evidence against service connection is not in approximate balance with the evidence for service connection, there is no benefit of the doubt to afford to the Veteran.  Service connection for tinnitus is denied.


ORDER

Service connection for bilateral flat feet is denied.

Service connection for tinnitus, to include as secondary to a service-connected disability, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


